Citation Nr: 1827344	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  17-48 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1956 to February 1976. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified before the undersigned Veterans' Law Judge at a March 2018 videoconference hearing, and a transcript of this hearing is of record.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  An April 2004 RO decision denied entitlement to service connection for bilateral hearing loss; the Veteran did not appeal.

2.  In a July 2009 RO decision, the RO denied the Veteran's request to reopen his previously denied claim for entitlement to service connection for bilateral hearing loss; the Veteran did not appeal.

3.  Evidence received since the July 2009 RO decision is not new and material.


CONCLUSIONS OF LAW

1.  The April 2004 and July 2009 RO decisions that denied entitlement to service connection for bilateral hearing loss are final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has not been received since the July 2009 rating decision, and the Veteran's claim for entitlement to service connection for a bilateral hearing loss disability cannot be reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's original claim for entitlement to service connection for bilateral hearing loss was denied in an April 2004 RO decision; the Veteran did not appeal.  In a July 2009 decision, the RO denied the Veteran's request to reopen his previously denied claim.  The Veteran did not appeal.  In June 2016, the Veteran again requested that his previously denied claim for entitlement to service connection for bilateral hearing loss be reopened.  In September 2016, the RO again denied the Veteran's claim.  The appeal of this decision is currently before the Board.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c) (2012).  However, 38 U.S.C. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons for the final disallowance must be considered in determining whether the newly submitted evidence is material.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a reason for that last final disallowance of the claim.  Id.  

The RO denied the appellant's prior claim because it found that there was no nexus between the Veteran's current hearing loss disability and his active military service.  The Veteran did not have a hearing loss disability at separation from service or within one year of service, and a March 2004 VA examiner opined that the Veteran's current hearing loss was not related to his active service.  Thus, for evidence in this case to be considered new and material, it must indicate that the Veteran's hearing loss was caused by or related to his active military service.  

Since his July 2009 claim was denied, the Veteran has submitted private audiograms from Miracle Ear and Noah Report.  While both of these audiograms confirm that the Veteran has hearing loss, neither examiner relates that hearing loss to the Veteran's service.  Also of record are VA outpatient treatment records which show that the Veteran was seen for the repair, replacement, and adjustment of his hearing aids, but do not establish a relationship between the Veteran's current hearing loss and service.  Additionally, at his videoconference hearing, the Veteran described his noise exposure in service, which was similar to past accounts.  While all of this evidence is new, as it was not previously of record, unfortunately it is not material, since it does not show a relationship between the Veteran's current hearing loss disability and his active service.  It is simply cumulative of other evidence of record demonstrating that the Veteran currently has hearing loss and that in service he was exposed to loud noise.

It is important for the Veteran to understand that the Board acknowledges that he currently suffers from hearing loss and that he was exposed to loud noises in service.  However, to establish service connection, these two factors alone are not enough - the evidence must also show that there is a relationship between his current hearing loss and his service.  That is, there must be evidence that his hearing loss was caused by his in-service noise exposure, rather than post-service noise exposure, aging, or some other cause.  Here, none of the medical evidence the Veteran has submitted since 2009 establishes even a speculative relationship between his present hearing loss and in-service noise exposure.  In addition, because it is mostly duplicative of evidence previously of record, it does not trigger any further duties to assist on VA's part.  Accordingly, the Veteran's prior claim cannot be reopened.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017).



ORDER

As new and material evidence has not been received, the application to reopen service connection for bilateral hearing loss is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


